Citation Nr: 1733016	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 25, 2011, and in excess of 40 percent thereafter for service-connected degenerative joint disease (DJD), lumbar spine.

2.  Entitlement to an initial rating compensable rating prior to February 13, 2013, and in excess of 10 percent thereafter for service-connected DJD, right knee.  

3.  Entitlement to an initial rating compensable rating prior to February 13, 2013, and in excess of 10 percent thereafter for service-connected DJD, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which granted service connection for DJD of the lumbar spine and the right and left knees, each secondary to service-connected bilateral pes planus; and assigned each initial noncompensable ratings, effective August 29, 2005.

By an August 2012 rating decision of the Appeals Management Center (AMC), the Veteran was awarded a 10 percent rating, effective August 29, 2005, and a 40 percent rating, effective August 25, 2011, for DJD of the lumbar spine.  By a May 2013 rating decision of the AMC, the Veteran was awarded separate 10 percent ratings, effective February 13, 2013, for DJD, right and left knee.  As the ratings awarded by the AMC are less than the maximum available ratings, and there remains periods of time during which the increased ratings were not in place, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted in Washington, DC.  A transcript of the hearing is of record.

This case was brought before the Board in July 2011, January 2013, and January 2014 for further development.  The case is once again before the Board for appellate consideration of the issues on appeal.

While on remand, the Agency of Original Jurisdiction (AOJ) granted a separate evaluation of 20 percent for medial lateral instability for each knee under DC 5257, effective from September 26, 2014.  The AOJ also granted entitlement to a total disability rating based on individual unemployability (TDIU) effective from August 25, 2011.  With regards to TDIU, the Veteran has not expressed disagreement with the effective date of the award of TDIU, as such, this issue is also no longer before the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The Veteran was provided VA examinations regarding his lumbar spine and knee disabilities in August 2011, September 2012, February 2013, and October 2014.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Moreover, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have the VA obtain.  In this regard, in the January 2014 Board remand, the AOJ was requested to contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and ask that he complete such in favor of Dr. R. and inform him that such is the final opportunity to authorize VA to obtain his relevant private treatment records.  However, although the Veteran submitted additional treatment records from Dr. R., it is unclear whether the Veteran was contacted in this regard and thus private treatment records may remain outstanding.  VA treatment records dated in May 2011 also reflect that the Veteran sees a private primary care provider, Dr. Jackson, and that his back pain and foot pain were treated by a private provider.  There is nothing in the file to indicate that the Veteran was provided a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and asked to complete such or that further efforts to obtain these records would be futile.  To this extent, the Board finds that the AOJ did not substantially comply with the January 2014 remand directive.  Stegall v. West, 11 Vet App. 268, 271 (1998).  Accordingly, on remand, any additional identified private treatment records, as well as any outstanding VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Washington, DC, dated from May 2016 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and ask that he complete such in favor of Dr. Rabbitt and/or Dr. Jackson.  Inform him that such is the final opportunity to authorize VA to obtain his relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to ascertain the severity of his DJD of the lumbar spine and the right and left knees.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examiner must pay particular attention to the following: 

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each knee joint.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




